Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on 3/11/2021 is acknowledged.  The traversal is on the ground(s) that it would not be a serious burden to examine both species.  This is not found persuasive because examining both species would require additional text searches and the addressing all the differing features in all the embodiments in the current set of claims and on amendment.
The requirement is still deemed proper and is therefore made FINAL.


DETAILED ACTION
	This is the first action on the merits for application 16/207008.  Claims 1-10 are currently pending in this application.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is uncertain what “20” in line 12 of the claim is referring to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCGILP (3,834,246) in view of ZENNER (2,549,038) and NELSON (2008/0070730).


MCGILP does not teach a metallic resilient segment including a connecting portion that is connected to said extending portion of said connecting segment, adapted to be spaced apart from the section of the chain in a top-bottom direction transverse to the front-rear direction, and having a spring constant which ranges from 0.01 to 1000 N/mm, and a Young’s modulus which ranges from 69 to 220 megapascals, a thickness of said resilient segment in 20 the top-bottom direction being smaller than a width of said resilient segment in a left-right direction, which is transverse to the front-rear direction and the top-bottom direction, and a length of said resilient segment in the front-rear direction; a fixing member connecting said connecting portion of said resilient segment to said extending portion of said connecting segment; and
a guiding member connected to an end of said resilient segment that is distal from said connecting portion of said resilient segment, adapted to be disposed between said 
ZENNER teaches a resilient segment (21) including a connecting portion that is connected to said extending portion of said connecting segment (15), adapted to be spaced apart from the section of the belt in a top-bottom direction transverse to the front-rear direction, a thickness of said resilient segment in 20 the top-bottom direction being smaller than a width of said resilient segment in a left-right direction, which is transverse to the front-rear direction and the top-bottom direction, and a length of said resilient segment in the front-rear direction; a fixing member connecting said connecting portion of said resilient segment to said extending portion of said connecting segment; and a guiding member (19) connected to an end of said resilient segment (21) that is distal from said connecting portion of said resilient segment (21), adapted to be disposed between said resilient segment (21) and the section of the chain, and biased by said resilient segment for maintaining a tension of the belt.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the chain tensioning device in MCGILP so it has the configuration in ZENNER so the device is cost effective and relatively lightweight.
	NELSON teaches A metallic resilient segment [0033].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the chain tensioning device in MCGILP as modified so it has the configuration in NELSON so the device is durable.
MCGILP as modified teaches the result effective variable of having a spring constant of some amount since the spring has some spring constant.

 MCGILP as modified teaches the result effective variable of a Young’s modulus since the spring has a Young’s modulus of some amount.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to achieve the desired spring size and spring deformation level so the tensioner applies the appropriate tension over its entire working range of motion. 

Regarding Claim 3, MCGILP as modified does not teach wherein said connecting segment is made of a metal material.
NELSON teaches a tensioner made from metal [0033].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the chain tensioning device in MCGILP as modified so it has the configuration in NELSON so the device is durable.

Regarding Claim 4, MCGILP as modified teaches further comprising a coupling segment (ZENNER portion attaching 19 to 21) that includes at least one side wall disposed at a lateral side of said guiding member (ZENNER 19) and interconnecting said resilient segment (ZENNER 21) and said guiding member.



Regarding Claim 6, MCGILP as modified teaches wherein said guiding member (19) has a central wheel portion, and a protruding portion that protrudes radially outward from said central wheel portion and that is adapted for abutting against the section of the chain (20).

Regarding Claim 7, MCGILP as modified teaches wherein said protruding portion of said guiding member (19) is adapted for abutting against rollers of the chain (20).

Regarding Claim 8, MCGILP as modified teaches wherein said guiding member (19) further has at least one side wheel portion connected between a lateral side of said central wheel portion and said at least one side wall of said coupling segment.

Regarding Claim 10, MCGILP as modified teaches wherein said securing portion (58)(51) of said connecting segment extends in the top-bottom direction, and said extending portion (55) of said connecting segment extends in the left-right direction.


2 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCGILP (3,834,246) in view of ZENNER (2,549,038), NELSON (2008/0070730), and further in view of WONG (6,033,330).

Regarding Claim 2, MCGILP does not teach wherein said connecting portion of said resilient segment has at least one connecting hole.
WONG teaches wherein said connecting portion of said resilient segment (22) has at least one connecting hole (opening for 26).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the chain tensioning device in MCGILP so it has the mounting hole in WONG as a matter of design choice so the resilient segment is mounted securely and easily.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCGILP (3,834,246) in view of ZENNER (2,549,038) and NELSON (2008/0070730) and further in view of YAMAMOTO (2010/0113200).

Regarding Claim 9, MCGILP does not teach wherein said at least one side wheel portion has at least one weight-reducing hole.
YAMAMOTO teaches wherein said at least one side wheel portion (56) has at least one weight-reducing hole (Fig. 4).



The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654